DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
	Claims 3 and 4 have been cancelled; 	Claim 1, 6, and 17-22 have been amended; claims 11-22 have been newly added; and claims 1-2 and 5-22 are currently pending. 

Information Disclosure Statement
	The information disclosure statement filed on 02/03/2021 has been acknowledged and a signed copy of the PTO-1449 is attached herein.	







              Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2008/0160864 A1, hereinafter “Song”) in view of Seok et al. (US 2008/0273159 A1, hereinafter “Seok”) and KIM et al. (US 2016/0035803 A1, hereinafter “KIM”).

In regards to claim 1, Song discloses (Fig. 8) an organic light-emitting display device, comprising:
a lower substrate (610) including  display area and a pad portion (680) disposed at the outside of the display area;
an upper substrate (670) vertically overlapping with the display area of lower substrate (610), the lower substrate (610) including a non-display area (Data driver region/PAD region) exposed by the upper substrate (670), the pad portion (PAD region) disposed within the non-display area of the lower substrate (610); and
an adhesive layer (690) between the lower substrate (610) and the upper substrate(670),
wherein the corner regions of the adhesive layer (690) spaced far apart from the pad portion (PAD region) of the lower substrate (610) include a first cutting portion (see, for example, Fig. 9C), respectively.

Song fails to explicitly teach that the first align keys within the non-display area of the lower substrate exposed by the first cutting portions of the adhesive layer; and wherein the first align keys are symmetrical shapes; and the first align keys being spaced away from the adhesive layer. 
(501) within the non-display area of the lower substrate (100) exposed by the first cutting portions (cutting corners… see, for example, Par [0088]) of the adhesive layer (see, for example, 350 (fig. 5)); and wherein the first align keys (501) are symmetrical shapes (see, for example, Fig. 3); and the first align keys (501) being spaced away from the adhesive layer (see, for example, 350 (fig. 5)) 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Song by Seok because this would help produce a display unit with an improved contrast ratio. 

Song as modified above fails to teach that an adhesive layer filling a space between the display area of the lower substrate and the upper substrate, the adhesive layer extending between the non-display area of the lower substrate and the upper substrate; and wherein the upper substrate extends onto the first align keys within the first cutting portions of the adhesive layer. 

KIM while disclosing an OLED teaches (Fig. 6) an adhesive layer (170) filling a space between the display area (1PA/BA/2PA) of the lower substrate (110) and the upper substrate (190), the adhesive layer (170) extending between the non-display area (NDA) of the lower substrate (110) and the upper substrate (190); and wherein the upper substrate (190) extends onto the first align keys (696). It is also well known in the art to incorporate the alignment key within the cutting portion for the purpose of producing plurality of display devices. 



Song further fails to explicitly teach that each of the first align keys is a concave shape with respect to the corresponding side surface of the adhesive layer. 

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the align key because it has been held that a configuration of the claimed align key was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed configuration was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
 

In regards to claim 5, Song discloses (Figs. 5 and 9, Seok) that second align keys (506) within the non-display area of the low substrate, the second align keys (506) disposed close (relative term) to the pad portion, wherein the first align keys (501) are a shape different (See, for example, Fig. 4) from the second align keys (506). 

In regards to claim 8, Song discloses (Fig. 8) a horizontal size of the adhesive layer (690) is smaller than a horizontal size of the upper substrate (670), and wherein a side surface of the upper substrate (670) is extended to parallel with a side surface of the adhesive layer (690). 

In regards to claim 9, Song discloses all limitations of claim 1 above but fails to explicitly teach that the transmissivity of the upper substrate is lower than the transmissivity of the lower substrate. 

It is known in the art to have a high transmissivity lower substrate compared to the upper substrate of a display device for the purpose of higher display quality. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the transmissivity of the upper substrate is lower than the transmissivity of the lower substrate because it is known in the art to have a high transmissivity lower substrate compared to the upper substrate of a display device for the purpose of higher display quality. 

In regards to claim 10, Song discloses (Fig. 8) the upper substrate (670) includes a transparent glass (see, for example, Par [0061]).
	However, Song fails to explicitly teach that the upper substrate includes a metal. 
	


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a transparent metallic upper substrate because it is well known in the art to use a transparent metallic substrate for the purpose of sealing and the display region. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Seok and KIM as applied to claim 1 above, and further in view of Ikuno (JP 04355720 A, hereinafter “Ikuno”).

In regards to claim 2, Song discloses (Fig. 8) the first cutting portions of the adhesive layer (see, for example, Fig. 9C). 

	However, Song is silent about the adhesive layer having a chamfer shape. 

Ikuno while disclosing a liquid crystal display teaches (Figs. 1(a) and 1(b)) the adhesive layer (4) having a chamfer shape (See, for example, Abstract). 


See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).
                                                     
    Allowable Subject Matter

Claims 6 -7 are objected to as being dependent upon a rejected base claim, put would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11 and 17 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 11, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach that the structural arrangements of the first and second align keys with respect to the first and second corners of the lower substrate and the first and second edges of the adhesive layers, respectively; and the chamfered shape of the first and second edges of the adhesive layer.  

In regards to claim 17, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in 
	   
Claims 12-16 and 18-22 are also allowed as being dependent of the allowed independent base claim.


     Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 



     Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.